DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/8/2021 has been entered.
Response to Amendment
3.         The present office action is made in response to the amendment of 1/8/2021. It is noted that in the amendment, applicant has amended claims 1 and 7. There is not any claim being added into or canceled from the application. The pending claims are claims 1-2 and 4-11. Note that claim 3 was canceled in the amendment of 9/25/2020.
Response to Arguments
4.         The amendments to the claims as provided in the amendment of 1/8/2021, and applicant's arguments provided in the mentioned amendment, pages 7-11, have been fully considered and yielded the following conclusions;
A) Regarding to the objections to claims 1 and 7; the rejection of claims 1-2, 4-5 and 7-11 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph; and the rejections of claims 1-2, 4-5 and 7-11 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as 
B) Regarding to the rejection of claims 1-2, 4 and 8 under 35 U.S.C. 102(a)(1) as being anticipated by Muellender et al (US Publication No. 2013/0038929); the rejection of claims 1-2, 4-5 and 8, under 35 U.S.C. 103 as being unpatentable over Gohnermeier et al (WO 2015/039705) in view of Tsuyoshi et al (Japanese reference No.2006-227099); the rejection of claims 9-11 under 35 U.S.C. 103 as being unpatentable over Muellender et al (US Publication No. 2013/0038929) in view of Dodoc et al (US Publication No. 2012/0224160); and the rejection of claims 9-11 under 35 U.S.C. 103 as being unpatentable over Gohnermeier et al (WO 2015/039705) in view of Tsuyoshi et al (Japanese reference No.2006-227099) as applied to claim 1 above, and further in view of Dodoc et al (US Publication No. 2012/0224160), the amendments to the claims as provided in the amendment of  1/8/2021 and applicant’s arguments provided in the mentioned amendment, pages 8-11, are sufficient to overcome all the mentioned rejections to the mentioned claims.
Election/Restrictions
5.	Claim 1 is allowable. The restriction requirement between Species I and II, as set forth in the Office action mailed on 4/17/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 4/17/2020 is now withdrawn.  Note below.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Note: The rejoined claim 6 is now subjected to a rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, and a rejection under 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), fourth paragraph, as set forth in the present office action.
Claim Objections
6.	Claim 6 is objected to because of the following informalities.  Appropriate correction is required.
In claim 6: the use of term for the layer(s) having a medium refractive index n3 is not consistent with that as in its base claim 1. Should the term “the layer (M)” appeared in claim 6 on line 6 be changed to --the layers (M1, M2)--. See claim 1 on line 31.
Claim Rejections - 35 USC § 112
7.         The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8.       Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for the following reasons.
a) Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The claim is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, by the feature thereof “The reflective optical element as claimed in claim 1 for an operating wavelength between 240 nm and 300 nm, wherein the layer (L) composed … silicon dioxide” (lines 1-9). The mentioned feature recite materials for the layer with high refractive index and materials for the layer(s) with medium refractive index different from the materials for the layer with high refractive index and layer(s) with medium refractive index as recited in its base claim 1, lines 29-33 with feature thereof “the layer (H) composed … silicon dioxide”.
For instance, the base claim 1 recites that the dielectric layer reflect radiation at an operating wavelength greater than or equal to 150 nm, see claim 1 on lines 6-7, and the layer (H) with high refractive index is one of: neodymium fluoride, gadolinium fluoride, 
The similar rejection as mentioned above is applied to the material(s) used to make the layer(s) having a medium refractive index recited in both claims 1 and 6.
9.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

10.	Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
different from the materials for the layer with high refractive index and layer(s) with medium refractive index as recited in its base claim 1, lines 29-33 with feature thereof “the layer (H) composed … silicon dioxide”.
For instance, the base claim 1 recites that the dielectric layer reflect radiation at an operating wavelength greater than or equal to 150 nm, see claim 1 on lines 6-7, and the layer (H) with high refractive index is one of: neodymium fluoride, gadolinium fluoride, dysprosium fluoride, lanthanum fluoride and aluminum oxide, see claim 1 on lines 29-31. Applicant should note that the material(s) selected for the layer (H) is applied for all wavelength in the range of “greater than or equal to 150 nm” which range includes the range of (240 nm, 300 nm) as recited in claim 6. As a result, with an operating wavelength inside the range between 240 nm and 300 nm, the specification does not disclose the material of the layer (H) is one of: neodymium fluoride, gadolinium fluoride, dysprosium fluoride, lanthanum fluoride and aluminum oxide (as recited in claim 1 on lines 29-31) and one of: yttrium oxide, hafnium oxide, scandium oxide, zirconium oxide, aluminum nitride and synthetic diamond (as recited in claim 6 on lines 4-6).
The similar rejection as mentioned above is applied to the material(s) used to make the layer(s) having a medium refractive index recited in both claims 1 and 6.
.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Allowable Subject Matter
10.	Claims 1-2, 4-5 and 7-11 are allowed.
11.	The following is a statement of reasons for the indication of allowable subject matter:  
The reflective optical element as recited in each of claims 1 and 7 is allowable with respect to the prior art, in particular, the US Publication Nos. 2013/0038929 and 2012/0224160; the WO 2015/039705; and the Japanese reference No.2006-227099 by the features related to the dielectric layer system having a structure of (LM1HM2)m or (HM1LM2)m and the materials used to make the layer (L) with low refractive index, the layer (H) with high refractive index, and the layers with medium refractive index as recited in the feature thereof “wherein the four-layer … silicon dioxide” (claim 1 on lines 20-33 and claim 7 on lines 21-34). Such a structure of the dielectric layer system with materials as claimed is not disclosed in the prior art.
Conclusion
12.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG Q NGUYEN whose telephone number is (571) 272-2316.  The examiner can normally be reached on M - Th: 6:00 ~ 17:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE B. ALLEN can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THONG Q NGUYEN/Primary Examiner, Art Unit 2872